Citation Nr: 0841745	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  04-33 387	)	DATE
	)
	)

 On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial higher rating for a lumbar 
spine disability, rated as 20 percent disabling as of January 
3, 2002, and as 40 percent disabling as of August 23, 2002.

2.  Entitlement to an initial higher rating for a thoracic 
spine disability, rated as 10 percent disabling as of August 
23, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for an initial higher rating in excess of 20 
percent for a lumbar spine disability from January 3, 2002, 
to August 22, 2002, an increased rating in excess of 40 
percent for a lumbar spine disability as of January 3, 2002, 
and an initial higher rating in excess of 10 percent for a 
thoracic spine disability as of August 23, 2002.  In August 
2006, the veteran testified before the undersigned at a 
hearing held at the RO.

In November 2007, the Board remanded the case for further 
development.  At that time, the Board referred to the RO the 
veteran's claims of entitlement to service connection for a 
bilateral knee disability and a total disability rating, 
which had been raised at the prior Board hearing.  As those 
claims do not appear to have been developed for appellate 
review, the Board again refers them to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  From January 3, 2002, the effective date of service 
connection, to August 22, 2002, the veteran's lumbar spine 
disability (chronic lumbosacral strain) was manifested by no 
more than moderate lumbosacral strain or limitation of motion 
of the lumbar spine, and no more than moderate intervertebral 
disc syndrome.  No pain was demonstrated on range of motion, 
nor were there any findings of muscle spasm on extreme 
forward bending, or unilateral loss of lateral motion in the 
standing position.  There were no findings of ankylosis, 
complete bony fixation of the spine, or fractured vertebrae 
of the thoracic or lumbar spine.  

2.  From August 23, 2002, to September 25, 2003, the 
veteran's lumbar spine disability was manifested by no more 
than severe lumbosacral strain or limitation of motion of the 
lumbar spine.  The veteran did not demonstrate unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes of intervertebral disc disease requiring more than 
six weeks of bedrest prescribed by a physician in any 12-
month period.  Neurological manifestations associated with 
the lumbar spine disability were not shown.

3.  From August 23, 2002, the effective date of service 
connection, until September 25, 2003, the veteran's thoracic 
spine disability (degenerative joint disease of the thoracic 
spine) was manifested by no more than slight limitation of 
motion of the dorsal (thoracic) spine.

4.  Since September 26, 2003, the veteran's lumbar and 
thoracic spine disabilities have been manifested by no more 
than severe lumbosacral strain or limitation of motion of the 
lumbar and thoracic spine, and no more than severe 
intervertebral disc syndrome.  Ranges of motion studies 
during this period have been no worse than forward flexion to 
30 degrees, with pain throughout; extension to 30 degrees, 
without pain; lateral flexion to 30 degrees, with pain, 
bilaterally; and lateral rotation to 30 degrees, without 
pain, bilaterally.  There have been no findings of ankylosis, 
complete bony fixation of the spine, or fractured vertebrae 
of the thoracic or lumbar spine.  

5.  Since September 23, 2002, clinical findings of 
neurological manifestations associated with the veteran's 
lumbar and thoracic spine disabilities have not been shown.  



CONCLUSIONS OF LAW

1.  From January 3, 2002, to August 22, 2002, the criteria 
for a rating in excess of 20 percent for a lumbar spine 
disability were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 
5292, 5293, 5295 (2002 and 2003).

2.  Since August 23, 2002, the criteria for a rating in 
excess of 40 percent for a lumbar spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.321, 
4.40, 4.45, 4.71a, DCs 5292, 5293, 5295 (2002 and 2003), 
5003, 5236, 5237, 5242, 5243 (2008).

3.  Since August 23, 2002, the criteria for an initial rating 
in excess of 10 percent for a thoracic spine disability have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§3.321, 4.40, 4.45, 4.71a, DCs 5291 (2002 and 2003), 5003, 
5236, 5237, 5242, 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2008).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2008).  The criteria for the 
evaluation of traumatic arthritis in DC 5010, directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2008).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2008).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2008).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were twice revised, 
effective September 23, 2002, and effective September 26, 
2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the veteran's thoracic and lumbar 
spine disabilities under multiple diagnostic codes to 
determine if there is any basis to increase the assigned 
rating.  Such evaluations involve consideration of the level 
of impairment of a veteran's ability to engage in ordinary 
activities, to include employment, as well as an assessment 
of the effect of pain on those activities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2008).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).
Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, a noncompensable rating was 
warranted for slight limitation of motion of the thoracic 
spine.  A 10 percent rating was warranted for limitation of 
motion that was either moderate or severe.  38 C.F.R. 
§ 4.71a, DC 5291 (2001).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for the 
evaluation of intervertebral disc syndrome were amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  The reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2008).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2008).

Here, the veteran contends that he is entitled to higher 
ratings for his lumbar spine disability from January 3, 2002, 
to August 22, 2002, and from August 23, 2002, to the present.  
Additionally, he asserts that he has been entitled to a 
higher rating for his thoracic spine disability since August 
23, 2002, the date of service connection.  His entitlement to 
increased ratings for each of the periods will be evaluated 
in turn.

January 3, 2002, to August 22, 2002

For the period from January 3, 2002, to August 22, 2002, the 
veteran's lumbar spine disability (chronic lumbosacral 
strain) was rated 20 percent disabling under DC 5292, which 
pertains to limitation of motion of the lumbar spine.  Other 
applicable diagnostic codes include DC 5293, which 
contemplates intervertebral disc syndrome (IDS), and DC 5295, 
which pertains to lumbosacral strain.  38 C.F.R. § 4.71a, DCs 
5292, 5293, 5295 (2008).  

It has not been contended or shown that the veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
the lumbar or dorsal spine (DCs 5288 and 5289).  Accordingly, 
the diagnostic codes pertaining to those disabilities are not 
applicable.  Additionally, radiographic evidence of vertebral 
fracture was not identified.  Therefore the diagnostic 
criteria pertaining to residuals of a fracture of the 
vertebra are not applicable because demonstrable deformity of 
a vertebral body was not shown (DC 5285).

Evidence for consideration during this period includes 
reports of VA examinations conducted in January and March 
2002.  

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 40 
percent was not warranted unless there was severe limitation 
of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  38 C.F.R. § 
4.71a, DC 5292.  38 C.F.R. § 4.71a, DC 5292.  

On VA examination in January 2002, which focused primarily on 
the veteran's knees, rather than his spine, the veteran was 
noted to have a normal gait.  He subsequently underwent a VA 
spine examination in March 2002, in which he reported a 
history of post-service intermittent back pain, which was 
most severe during the morning and overnight hours.  He rated 
his pain as a 7 on a scale from 1 to 10.  The veteran denied 
that his pain was aggravated by coughing or sneezing or that 
it radiated to his lower extremities.  He did not report any 
weakness or numbness in his lower back or any use of orthotic 
equipment to address his back pain symptoms.  Nor did he 
indicate that his back pain interfered with his daily living 
activities.  Additionally, while the veteran noted that he 
was experiencing progressive difficulty doing his work as a 
letter carrier as a result of his back and knee problems, he 
indicated that he was still employed fulltime.   

On physical examination, the range of motion of the veteran's 
lumbar spine was assessed as follows:  forward flexion to 80 
degrees, 10 degrees backward extension, and 10 degrees 
lateral flexion, bilaterally.  No rotation measurements were 
indicated.  There was no indication that the veteran's ranges 
of motion were limited by pain.  While he was found to have a 
normal gait, it was noted that he exhibited bilateral 
paraspinal muscle spasm.  Additionally, while the veteran was 
able to hop on either foot and complete heel and toe walks, 
squats, and rises, squatting on his left knee resulted in 
discomfort.  No sciatic notch tenderness was observed.  
Bilateral knee and ankle jerks were trace and zero, 
respectively.  No sensory or motor deficits were found.  X-
rays revealed mild degenerative changes of the lumbar spine.  
Based upon the veteran's statements, clinical examination, 
and a review of his service medical records, he was diagnosed 
with chronic lumbosacral strain, with no radiculopathy.  

Based upon the ranges of motion recorded at the March 2002 
examination, the only examination during the relevant appeals 
period in which range of motion was assessed, the Board 
concludes that his limitation of motion most accurately fell 
within the moderate range.  There was no indication that the 
range of motion in the veteran's back was moderately severe, 
severe, or extremely minimal.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, his was not shown to be severe, but was 
shown to be no more than moderate, for which a 20 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Accordingly, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's back disability for the 
period from January 3, 2002, to August 22, 2002 did not meet 
the requirements for a rating higher than 20 percent under 
the old schedular criteria of DC 5295in effect at that time.  
38 C.F.R. § 4.71a, DC 5295 (2002).  Under that version of the 
code, a higher rating of 40 percent was not warranted unless 
there was listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

In this case, the record reflects that X-rays taken at the 
time of the veteran's March 2002 VA examination revealed mild 
degenerative changes of the lumbar spine consistent with a 
diagnosis of chronic lumbosacral strain.  However, it was 
expressly noted at both the January and March 2002 VA 
examinations that the veteran's gait was within normal 
limits, and there was no indication of listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  Thus, the 
Board finds that the veteran's back disability overall does 
not satisfy the criteria for a higher rating of 40 percent 
under the old criteria of DC 5295.  

Turning to DC 5293, the diagnostic code for IDS in effect 
during the relevant appeals period, the Board observes that 
on VA examination in March 2002, the veteran was not 
diagnosed with intervertebral disc syndrome, and there was no 
evidence that he had pronounced, persistent symptoms 
compatible with sciatic neuropathy.  Moreover, the veteran's 
ranges of motion were not found to be affected by pain.  Nor 
was there any showing of increased pain on repetitive use.  
Additionally, while paraspinal muscle spasms were noted on 
clinical examination, his gait was found to be within normal 
limits and there was no indication of reduced muscle strength 
or muscle tone.  Further, while the veteran exhibited trace 
bilateral knee jerks and ankle jerks of zero, he was 
expressly noted to be free of any sensory or motor deficits.  
Finally, there were no findings of sciatic notch tenderness 
or other neurological abnormalities.  Accordingly, the Board 
concludes that, overall, the clinical evidence for the period 
from January 3, 2002, to August 22, 2002, does not support a 
conclusion that the veteran had neurological symptoms 
amounting to severe recurrent attacks of IDS with little 
intermittent relief.  Therefore, the Board finds that the 
veteran is not entitled to an increased rating for his back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

The rating criteria for limitation of motion, lumbosacral 
strain, and IDS did not change from January 3, 2002, to 
August 22, 2002.  Therefore, the Board need not consider 
whether the orthopedic and neurological manifestations of the 
veteran's lumbar spine disability during this period would 
have warranted higher ratings under the General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a, or the amended rating criteria for IDS, in effect 
from September 23, 2002 to September 26, 2003, and from 
September 26, 2003 through the present, respectively.  

The Board has found that the veteran is not entitled to a 
rating in excess of 20 percent for his lumbar spine 
disability under the rating criteria in effect during the 
relevant appeals period  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  However, the 
veteran did not complain of painful flare-ups during this 
period.  Nor did he report any pain or tenderness on range of 
motion or repetitive motion testing.  Consequently, the Board 
finds that there is no evidence of record suggesting that the 
effects of the veteran's back disability went beyond those 
contemplated in the 20 percent rating assigned from January 
3, 2002, to August 22, 2002.  Indeed, the veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish pain, weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant a higher rating during that period.  38 C.F.R. 
§§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board has considered whether a higher rating might be 
warranted for any time from January 3, 2002, to August 22, 
2002.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the veteran's lumbar 
spine did not warrant a rating greater than 20 percent during 
this period.  As the preponderance of the evidence is against 
the veteran's claim for increase for this period, that claim 
is denied.  38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

August 23, 2003, to the Present

For the period from August 23, 2002, to the present, the 
veteran's lumbar spine disability has been rated 40 percent 
disabling under DC 5292-5237.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2008).  

DC 5292 is the rating code for limitation of motion of the 
lumbar spine that was in effect prior to September 23, 2003, 
while DC 5237 is the revised code for lumbosacral strain, 
which is rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).  Other applicable diagnostic codes include DC 5293, 
which contemplates intervertebral disc syndrome, and DC 5295, 
which contemplates lumbosacral strain.  38 C.F.R. § 4.71a, 
DCs 5292, 5293, 5295.  Additionally, the Board will consider 
DC 5242, which pertains to degenerative arthritis of the 
spine, and DC 5243, the revised diagnostic code for IDS, 
which are also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5242, 5243, 5292 (2007).  DC 5242, however, may not serve as 
a basis for an increased rating in this case.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  DC 
5242 directs that degenerative arthritis of the spine be 
evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5243.  DC 
5003 allows for the assignment of a 20 percent rating only 
where there is X-ray evidence of arthritis of two or more 
major joints or two or more minor joint groups.  The lumbar 
spine may only be rated as one major joint.  Regardless, the 
veteran is already in receipt of a compensable rating based 
on limitation of motion, and thus neither DC 5003 nor 5242 
may serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DC 5003, 5242 (2008).

It has not been contended or shown that the veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
either the lumbar or thoracic segments of the veteran's spine 
(DCs 5288 and 5289).  Accordingly, the diagnostic codes 
pertaining to those disabilities are not applicable during 
this period with respect to either the lumbar or thoracic 
spine.  Additionally, radiographic evidence of vertebral 
fracture has not been identified.  Therefore the diagnostic 
criteria pertaining to residuals of a fracture of the 
vertebra are also not applicable to the veteran's lumbar and 
thoracic spine disabilities (DC 5285).

Under the old schedular criteria, 40 percent was the maximum 
schedular rating available for limitation of lumbar spine 
motion.  38 C.F.R. § 4.71a, DC 5292.  It also represented the 
maximum schedular rating available for lumbosacral strain (DC 
5295).  A higher 60 percent rating was available under DC 
5293, which required a showing of pronounced intervertebral 
disc syndrome (IDS) with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2008).

The clinical evidence for consideration during the relevant 
time period includes medical records from Luke Air Force Base 
and the VA Medical Center in Phoenix, Arizona, dated from 
August 2002 to April 2008, showing treatment for pain in the 
thoracic and lumbar sections of the spine, including a 
physical evaluation and Magnetic Resonance Imaging (MRI) 
report dated in May 2003.  Other pertinent clinical evidence 
includes VA examinations conducted in October 2002, June 
2003, January 2006, December 2006, and December 2007, and 
private orthopedic records dated in May 2007 and November 
2007.  

VA treatment records dated in August 2002 reflect complaints 
of paraspinal pain at approximately the T7 level of the 
veteran's thoracic spine.  A radiological report completed 
that month showed frontal and lateral views of thoracic 
spine.  That report revealed disc narrowing at multiple 
levels of the thoracic spine, with calcified disks, but no 
lytic or blastic lesions.  Large lateral osteophytes were 
identified at the T8 and T9 segments.  The soft tissues of 
that portion of the spine were assessed as normal.  The 
diagnostic impression was diffuse degenerative changes of the 
thoracic spine.  

At the October 2002 VA examination, the veteran complained of 
constant low back pain, rated as a 6 or a 7 on a scale of 1 
to 10, which kept him awake at night, but did not radiate.  
He did not report any incapacitating episodes and indicated 
that he was still employed fulltime as a letter carrier.  On 
physical examination, he exhibited a normal gait and did not 
require assistive devices.  There were no complaints or 
clinical findings of muscle weakness, muscle atrophy, or 
bowel or bladder dysfunction.  Straight leg raising was 
negative.  While the veteran exhibited bilateral paraspinal 
muscle spasm, his deep tendon reflexes were noted to be equal 
and active, and there were no clinical findings of any other 
neurological abnormalities due to the veteran's service-
connected lumbar spine disability.  
Range of motion studies revealed that the veteran had forward 
flexion to 80 degrees, backward extension to 15 degrees, 
right lateral flexion to 20 degrees, and left lateral flexion 
to 15 degrees.  No rotation assessments appear to have been 
made.  There was no indication of pain on motion.  X-rays 
revealed slight degenerative changes in the lumbar and 
thoracic segments of the spine consistent with an impression 
of degenerative joint disease.

Treatment records from Luke Air Force Base dated in May 2003 
contain clinical findings of tenderness to palpation in the 
right lumbar and thoracic paraspinal muscles.  The veteran 
was noted to have a full range of motion in the thoracic 
spine.  On physical examination, he was able to heel-to-toe 
walk and squat and rise.   Motor strength in the lower 
extremities was 5/5, while deep tendon reflexes were 2+, 
bilaterally.  An MRI report revealed minimal disc bulging at 
the L5-S1 vertebrae, with no indication of acute fractures or 
herniated nucleus pulposus.   With respect to the thoracic 
spine, MRI report showed positive full range of motion and 
minimal osteophytic spurring or disc bulging at the T6-T7 
level, without stenosis.

On VA examination in June 2003, the veteran was found to have 
normal spine curvature.  Some tenderness was noted at the L2-
S1 vertebrae..  However, no sciatic tenderness or muscle 
spasm was found.  Straight leg raising was negative.  Range 
of motion testing showed forward flexion to 95 degrees, with 
no indication of pain; extension to 14 degrees, without pain; 
right lateral bending to 22 degrees, with pain; left lateral 
bending to 16 degrees, without pain; right rotation to 40 
degrees, without pain, and left rotation to 28 degrees, with 
pain.  Based upon the results of the physical examination and 
a review of the claims folder, including the May 2003 MRI 
report, the overall diagnostic impression was chronic lumbar 
strain.

The veteran underwent an additional VA examination in January 
2006, at which time he reported constant low back pain.  He 
stated that his back pain radiated down to his left lower 
extremity approximately one to two times per week, with some 
occasional numbness that disappeared when he shook his leg.  
The veteran reported that while he was still working for the 
postal service, he had missed 15-20 days of work in the past 
year due to back and knee problems.  On range of motion 
testing of the lumbar spine, the veteran displayed forward 
flexion to 65 degrees, with pain; extension to 20 degrees 
with pain; bilateral lateral flexion and rotation to 30 
degrees, with no showing of pain.  It was noted that the 
veteran was able to perform multiple repetitions with no 
change in his range of motion.  X-rays showed degenerative 
changes in the lumbar and thoracic segments of the spine, 
consistent with diagnoses of chronic lumbosacral strain and 
degenerative arthritis of the thoracic vertebrae. 

In VA treatment records dated in May and August 2006, the 
veteran complained that he no longer able to perform his 
duties as a letter carrier due to his service-connected 
disabilities.  In particular, the veteran indicated that his 
worsening knee disabilities interfered with his future 
employment prospects.  The record indicates that he retired 
in August 2006 due to his knee and back disabilities.  In 
December of that year, he underwent a VA general examination 
for pension eligibility purposes in which he was found to 
have a normal gait and posture.  It was further noted that 
his back disabilities did not interfere with his ability to 
perform daily living activities.

The record thereafter reflects that in May 2007, the veteran 
underwent a back examination by a private orthopedic 
physician.  At that examination, the veteran complained of 
progressively worsening back pain, which was exacerbated by 
sitting for prolonged periods.  It was noted that the veteran 
had undergone epidural injections in the past eighteen 
months, which had not alleviated his symptoms, and that he 
had also undergone physical therapy, which had provided 
temporary relief. Clinical evaluation revealed marked diffuse 
tenderness throughout the thoracic segment of the spine 
extending down to lumbar region.  Muscle strength was 
assessed as 5/5 in the lower extremities, bilaterally.  The 
veteran displayed slightly diminished knee and ankle jerks of 
1+, bilaterally.  His reflexes were otherwise found to be 
normal and there was no indication of any sensory deficits 
related to his low back disability.  In a November 2007 
addendum to the May 2007 examination report, the private 
orthopedic physician noted that the thoracic and lumbar 
segments of the veteran's spine were in the process of fusing 
together and that, as a result, the veteran had little to no 
range of motion in his upper and lower back.  The physician 
also stated that the worsening back disability would render 
it increasingly difficult for the veteran to function in a 
work environment.

Pursuant to the Board's remand, the veteran underwent a final 
VA examination in December 2007, in which he complained of 
progressively worsening back and shoulder pain.  He described 
his low back pain as a "dull ache" that was constant in 
nature and radiated down his right leg.  The veteran denied 
any history of incontinence, or bowel or bladder problems.  

Physical examination revealed the vertebral bodies and disc 
spaces of the lumbosacral spine to be normal in height, with 
moderate degenerative spurring of the vertebral bodies.  No 
spondylolisthesis was observed.  The pedicles and sacroiliac 
joints were well-preserved, and the soft muscle tissues of 
the spine were unremarkable.  On range of motion testing, the 
veteran manifested forward flexion of the thoracolumbar spine 
to 30 degrees, with pain throughout; extension to 30 degrees, 
without pain; lateral flexion to 30 degrees, with pain, 
bilaterally; and lateral rotation to 30 degrees, without 
pain, bilaterally.  All ranges of motion were tested at least 
three times, with no showing of pain, weakness, or fatigue on 
repetitive use.   

The Board acknowledges that the veteran's representative, in 
an August 2008 written statement, asserted that the December 
2007 VA examiner had failed to comment on the neurological 
components of the veteran's lumbar and thoracic spine 
disabilities.  Nevertheless, it appears that the December 
2007 VA examiner did make explicit findings regarding the 
neurological manifestations of the veteran's back 
disabilities.  Specifically, the examiner conducted a 
detailed sensory and motor examination of the veteran's 
entire spine, which was negative for any neurological 
deficits.  Additionally, there were no findings of muscle 
spasm or muscle atrophy.  Nor was there any showing of 
localized tenderness or guarding severe enough to result in 
abnormal gait or spinal contour.  

The Board now turns to the relevant diagnostic criteria, 
beginning with DC 5293.  The findings in the VA examinations 
and treatment records from VA, Luke Air Force Base, and the 
private orthopedic physician dated from August 23, 2002, to 
the present indicate that the veteran did not manifest 
radiculopathy, persistently of a pronounced degree.  With the 
exception of slightly diminished ankle and knee jerks noted 
at the time of the most recent VA examination, the veteran's 
reflexes throughout the relevant appeals period were found to 
be normal and there was no indication of any sensory deficits 
related to his low back disability.  Indeed, multiple VA 
examiners determined that the veteran did not display any 
neurological abnormalities due to his service-connected low 
back disability.  Thus, the Board concludes that the 
neurological manifestations of the veteran's service- 
connected low back disability more nearly approximate severe 
IDS, which would support the assignment of a 40 percent 
rating, but no higher, under the criteria of DC 5293, in 
effect before September 2002. 

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2007).  Under that code, a 60 percent rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  Incapacitating episodes were defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician. 

At the January 2006 VA examination, the veteran reported that 
he had missed 15 to 20 days of work in the past year due to 
back and knee problems.  In subsequent VA treatment records 
dated in May and August 2006, he complained that he was no 
longer able to work due to his service-connected 
disabilities, and on VA examination in December 2006 it was 
noted that he had retired from his letter carrier job due to 
back and knee problems.  Significantly, however, there is no 
clinical evidence demonstrating that the veteran was 
prescribed bed rest by a physician for at least six weeks 
during any 12-month period since August 23, 2002.  
Accordingly, the Board finds that the record does not support 
a rating higher than 40 percent based upon incapacitating 
episodes under the criteria set forth in DC 5243.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  

As noted above, there is no clinical evidence of 
incapacitating episodes totaling at least six weeks over any 
12-month time period, as defined under DC 5293 or the General 
Rating Formula for Diseases and Injuries of the Spine (in 
effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, the veteran's 
ranges of motion were assessed at each of his VA examinations 
conducted in October 2002, June 2003, January 2006, and 
December 2007.  Additionally, Board acknowledges that in a 
November 2007 addendum to a May 2007 medical report, the 
veteran's private orthopedic physician indicated that the 
veteran had very little range of motion in his spine.  
However, no specific range of motion assessments were made at 
that time.  At the most recent of his VA examinations, in 
December 2007, the veteran displayed the most severely 
limited ranges of motion during the relevant appeals period, 
with forward flexion to 30 degrees, with pain throughout; 
extension to 30 degrees, without pain; lateral flexion to 30 
degrees, with pain, bilaterally; and lateral rotation to 30 
degrees, without pain, bilaterally.  Those findings would 
warrant a rating of no more than 40 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula, unfavorable ankylosis of either 
the thoracolumbar spine or the entire spine, are neither 
contended nor shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2008).

In light of the Board's finding that the veteran is not 
entitled to a rating in excess of 40 percent for the 
orthopedic manifestations of his low back disability under 
the either the old or revised rating criteria, the next 
question is whether the veteran is entitled to a separate 
rating for any neurological manifestations.  DC 8520 provides 
the rating criteria for paralysis of the sciatic nerve, and 
therefore neuritis and neuralgia of that nerve.  Disability 
ratings of 10 percent, 20 percent, and 40 percent are 
assignable for incomplete paralysis which is mild, moderate, 
or moderately severe in degree, respectively.  A 60 percent 
rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers 
to neuralgia of the sciatic nerve.

On VA examination in January 2006, the veteran reported 
occasional pain radiating from his lower back down to is left 
lower extremity, accompanied by periodic numbness.  On VA 
examination in December 2007, he again complained of 
radiating pain, that time down to his right lower extremity.  
However, the veteran did not report experiencing any other 
neurological symptoms.  Additionally, at all of the veteran's 
VA examinations since August 23, 2002, his gait was assessed 
as normal, with negative straight leg raising.  Further, 
while he displayed slightly diminished knee and ankle jerks 
of 1+, bilaterally, his reflexes were otherwise found to be 
normal and there was no indication of any sensory deficits 
related to his low back disability.  Nor were there any 
complaints or clinical findings of muscle weakness, muscle 
atrophy, bowel or bladder dysfunction.  

Accordingly, the Board concludes that the clinical evidence 
of record overall does not support an award of a separate 
rating for neurological manifestations of his back disability 
in her lower extremities under DC 8520.  The evidence does 
not show that any medical examiner has indentified 
neurological symptomatology that is independently ratable.

The Board has considered whether a higher rating might be 
warranted for any time since August 23, 2002.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that the veteran's lumbar spine 
disability has not warranted a rating greater than 40 
percent, and that he is not entitled to separate ratings for 
the neurological manifestations of that disability in his 
lower extremities during the relevant time period.  As the 
preponderance of the evidence is against the veteran's claim 
for increase for this period, that claim is denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to the thoracic spine, the Board observes that 
since August 23, 2002, the veteran has been in receipt of a 
10 percent rating under DC 5291, the old diagnostic code 
pertaining to limitation of motion of the thoracic spine.  
38 C.F.R. § 4.71a, DC 5291 (2002).  DC 5291 provided for a 10 
percent evaluation for either moderate or severe limitation 
of motion of the thoracic spine.  38 C.F.R. § 4.71a, DC 5291.  
As the veteran is already in receipt of a 10 percent rating 
under that diagnostic code, it may not serve as a basis for 
an increased rating in this case.  Nor is a higher rating 
warranted under the revised General Rating Formula for 
Diseases and Injuries of the Spine that became effective 
September 26, 2003.  The revised rating criteria address the 
spine in terms of the thoracolumbar spine, recognizing that 
the thoracic and lumbar segments move in unison.  Thus, in 
this case, because the veteran is service-connected for a 
disability of the lumbar spine that has been rated under the 
General Rating Formula, consideration of any limitation of 
motion of the thoracic spine would overlap with consideration 
of limitation of motion of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14 (2008).  

Additionally, with regard to the new schedular criteria of DC 
5243, which pertains to IDS, the Board finds that while the 
August 2002 radiology report and X-rays taken at the time of 
the January 2006 VA examination reflected some degenerative 
changes specific to the thoracic vertebrae, the veteran was 
found to have positive full range of motion in the thoracic 
spine on physical evaluation in August 2003.  Further, there 
is no competent evidence showing any appreciable 
symptomatology or functional impairment attributed to disc 
disease of the thoracic spine versus disc disease of the 
lumbar spine, as discussed above.  38 C.F.R. § 4.71a, DC 
5243.

The Board has also considered the provisions regarding 
additional loss of function due to pain and other factors.  
38 C.F.R. §§ 4.40, 4.45 (2008); De Luca v. Brown, 8 Vet. App. 
202 (1995).  However, the current 40 percent rating for 
lumbosacral strain and the 10 percent rating in effect for 
degenerative joint disease of thoracic spine contemplate 
functional loss due to painful motion.  Moreover, while the 
veteran has complained of occasional flare-ups of his back 
pain, those were found to occur only after certain 
activities, such as sitting for prolonged periods.  Further, 
on the VA examinations in January 2006 and December 2007, the 
veteran underwent repetitive range of motion testing and on 
neither occasion was there any showing of pain, weakness, or 
fatigue on repetitive use.  Overall, the Board finds that the 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish pain, weakened 
movement, excess fatigability, or incoordination affecting 
either the thoracic or lumbar spine to a degree that would 
warrant higher ratings for the period since August 23, 2002.  
8 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In sum, the weight of the credible evidence demonstrates that 
at no time since August 23, 2002, have the orthopedic 
manifestations of the veteran's lumbar and thoracic spine 
disabilities warranted more than the 40 and 10 percent 
ratings currently assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Additionally, the evidence of record does not 
show that the veteran is entitled to a separate rating for 
the neurological manifestation of his back disabilities in 
his lower extremities, bilaterally.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for increased ratings since August 23, 2002, 
and the claims are denied.  38 U.S.C.A. § 5107(b) (West 
2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's lumbar or thoracic spine disabilities.  Therefore, 
the Board finds that the application of the regular schedular 
standards have not been rendered impractical and that 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not be warranted.

The Board acknowledges that the veteran has complained that 
his back problems have prevented him from working as a letter 
carrier and that the record shows that the veteran has been 
retired since August 2006 due to back and knee disabilities.  
Additionally, the Board recognizes that the veteran's private 
orthopedic physician stated that the veteran's worsening back 
disabilities would render it increasingly difficult for him 
to function in a work environment.  However, that statement 
is speculative and address a future problem.  The Board finds 
that the clinical evidence does not establish that the 
veteran's back disabilities alone have prevented him from 
maintaining full-time employment.  Additionally, the veteran 
has expressly denied that those disabilities have impaired 
his ability to perform daily living activities.  Moreover, 
the Board finds that there is no clinical evidence indicating 
that his service-connected lumbar and thoracic spine 
disabilities have resulted in marked interference with 
employment beyond that contemplated in schedular ratings.  
Nor is there any evidence that they have warranted frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In light 
of the above, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Board acknowledges that the veteran was not 
initially provided with the proper notice at the time he 
filed his claim for service connection for a lumbar spine 
disability.  However, the RO provided the veteran with 
corrective notification in August 2002, after the veteran 
filed his notice of disagreement with the initial 20 percent 
rating for that disability and filed a separate claim for 
service connection for a thoracic spine disability.  The RO 
then sent additional correspondence in May 2003, June 2004, 
January 2006, March 2006, and November 2007, rating decisions 
in May 2002, December 2002, May 2003, and April 2006, a 
statement of the case in June 2004, and a supplemental 
statement of the case in May 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial rating higher than 20 percent from January 3, 
2002, to August 22, 2002, and a rating in excess of 40 
percent since August 23, 2002, for a lumbar spine disability 
are denied. 

An initial higher rating for a thoracic spine disability, 
rated as 10 percent disabling as of August 23, 2002, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


